21-2179; 21-2566
We The Patriots USA, Inc. v. Hochul; Dr. A. v. Hochul



                                                 In the
                      United States Court of Appeals
                                   For the Second Circuit
                                            ______________

                                           August Term, 2021

               (Argued: October 27, 2021                Decided: November 12, 2021)

                                           Docket No. 21-2179
                                            ______________

               WE THE PATRIOTS USA, INC., DIANE BONO, MICHELLE MELENDEZ,
                                MICHELLE SYNAKOWSKI,

                                                                     Plaintiffs-Appellants,

                                                    –v.–

                          KATHLEEN HOCHUL, HOWARD A. ZUCKER, M.D.,

                                                                     Defendants-Appellees.
                                    ___________________________

                                           Docket No. 21-2566
                                            ______________

                DR. A., NURSE A., DR. C., NURSE D., DR. F., DR. G., THERAPIST I.,
          DR. J., NURSE J., DR. M., NURSE N., DR. O., DR. P., TECHNOLOGIST P., DR. S.,
                                NURSE S., PHYSICIAN LIAISON X.,

                                                                     Plaintiffs-Appellees,

                                                    –v.–

          KATHY HOCHUL, GOVERNOR OF THE STATE OF NEW YORK, IN HER OFFICIAL
         CAPACITY, DR. HOWARD A. ZUCKER, COMMISSIONER OF THE NEW YORK STATE
         DEPARTMENT OF HEALTH, IN HIS OFFICIAL CAPACITY, LETITIA JAMES,
      ATTORNEY GENERAL OF THE STATE OF NEW YORK, IN HER OFFICIAL CAPACITY,

                                                             Defendants-Appellants.

B e f o r e:

                    WALKER, SACK, and CARNEY, Circuit Judges.

                                  ______________

                        CAMERON L. ATKINSON (Norman A. Pattis, Earl A. Voss, on
                             the brief), Pattis & Smith, LLC, New Haven, CT, for
                             Plaintiffs-Appellants We The Patriots USA, Inc. et al. (in
                             No. 21-2179).

                        STEVEN C. WU, Deputy Solicitor General (Barbara D.
                              Underwood, Mark S. Grube, on the brief) for Letitia
                              James, Attorney General for the State of New York,
                              New York, NY, for Defendants-Appellants (in No. 21-
                              2566) and Defendants-Appellees (in No. 21-2179) Kathleen
                              Hochul et al.

                        CHRISTOPHER A. FERRARA (Michael McHale, Stephen M.
                              Crampton, on the brief), Thomas More Society,
                              Chicago, IL, for Plaintiffs-Appellees Dr. A. et al. (in No.
                              21-2566).

                        Alex J. Luchenister, Richard B. Katskee, Americans United
                               for Separation of Church and State, Washington, D.C.;
                               Daniel Mach, Heather L. Weaver, Lindsey Kaley,
                               American Civil Liberties Union Foundation,
                               Washington, D.C. & New York, NY; Christopher
                               Dunn, Beth Haroules, Arthur Eisenberg, Amy Belsher,
                               New York Civil Liberties Union Foundation, New
                               York, NY, for Amici Curiae (in No. 21-2179) Americans
                               United for Separation of Church and State, American Civil
                               Liberties Union, New York Civil Liberties Union, Central
                               Conference of American Rabbis, Global Justice Institute,



                                          2
                                   Metropolitan Community Churches, Men of Reform
                                   Judaism, Methodist Federation for Social Action, Muslim
                                   Advocates, National Council of Jewish Women,
                                   Reconstructionist Rabbinical Association, Union for
                                   Reform Judaism, and Women of Reform Judaism.

                            Mark D. Harris, Shiloh Rainwater, Proskauer Rose LLP, New
                                 York, NY, for Amicus Curiae (in No. 21-2179) Greater
                                 New York Hospital Association.
                                    ______________

PER CURIAM:

       We write to clarify our opinion in We The Patriots USA, Inc. v. Hochul, No. 21-

2179, and Dr. A. v. Hochul, No. 21-2566, which we heard and decided in tandem. 2021

WL 5121983 (2d Cir. Nov. 4, 2021). We do so in light of the text of the recent order of the

district court in Dr. A. v. Hochul, vacating the preliminary injunction at issue. No. 1:21-

CV-1009 (N.D.N.Y. Nov. 5, 2021). The district court there wrote that the Dr. A. Plaintiffs

“no longer need” a preliminary injunction because Section 2.61 “does not prevent

employees from seeking a religious accommodation allowing them to continue working

consistent with the Rule, while avoiding the vaccination requirement.” Id. (quoting We

the Patriots USA, Inc., 2021 WL 5121983, at *17).

       A reader might erroneously conclude from this text that, consistent with our

opinion, employers may grant religious accommodations that allow employees to

continue working, unvaccinated, at positions in which they “engage in activities such

that if they were infected with COVID-19, they could potentially expose other covered

personnel, patients or residents to the disease.” 10 N.Y.C.R.R. § 2.61 (definition of

“personnel”). In our opinion, however, we stated that “Section 2.61, on its face, does not

bar an employer from providing an employee with a reasonable accommodation that

removes the individual from the scope of the Rule.” 2021 WL 5121983, at *17 (emphasis

added). In other words, it may be possible under the Rule for an employer to



                                              3
accommodate—not exempt—employees with religious objections, by employing them in a

manner that removes them from the Rule’s definition of “personnel.” Id. Such an

accommodation would have the effect under the Rule of permitting such employees to

remain unvaccinated while employed.

       Of course, Title VII does not obligate an employer to grant an accommodation

that would cause “undue hardship on the conduct of the employer’s business.” See 42

U.S.C. § 2000e(j). And, as we also observed in our opinion, “Contrary to the Dr. A.

Plaintiffs’ interpretation of the statute, Title VII does not require covered entities to

provide the accommodation that Plaintiffs prefer—in this case, a blanket religious

exemption allowing them to continue working at their current positions unvaccinated.”

2021 WL 5121983, at *17. To repeat: if a medically eligible employee’s work assignments

mean that she qualifies as “personnel,” she is covered by the Rule and her employer

must “continuously require” that she is vaccinated against COVID-19. 10 N.Y.C.R.R.

§ 2.61. As we observed, this requirement runs closely parallel to the longstanding New

York State requirements, subject to no religious exemption, that medically eligible

healthcare employees be vaccinated against rubella and measles. 2021 WL 5121983, at

*13.

       The preliminary injunction entered by the district court in Dr. A. v. Hochul on

October 12, 2021, has been vacated. See We The Patriots USA, Inc. v. Hochul, No. 21-2179,

and Dr. A. v. Hochul, No. 21-2566, 2021 WL 5103443, at *1 (2d Cir. Oct. 29, 2021). New

York State’s emergency rule requiring that healthcare facilities “continuously require”

that certain medically eligible employees—those covered by the Rule’s definition of

“personnel”—are vaccinated against COVID-19, is currently in effect. 10 N.Y.C.R.R.

§ 2.61. We caution further that our opinion addressed only the likelihood of success on

the merits of Plaintiffs’ claims; it did not provide our court’s definitive determination of

the merits of those claims.




                                              4
      In the interest of judicial economy, we direct the Clerk of Court to refer any

further proceedings in these two matters to this panel.




                                            5